DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koorapaty et al (US 2019/0132861, hereinafter Koorapaty, claiming the priority date of provisional application 62/577,578) and in view of Takeda et al (US 2016/0323078, hereinafter Takeda).

Regarding claim 1, Koorapaty discloses a method for transmitting aperiodic channel state information (A-CSI), the method performed by a user equipment (UE) and comprising: receiving a higher-layer signal configuring a plurality of physical uplink control channel (PUCCH) resource sets (UE receives from network node, a semi-static configuration of two or more uplink control channel (i.e. PUCCH) resource sets, Para [0180], RRC signaling configures different sets of PUCCH resources, Para [0050], or page 3 of provisional application 62/577,578); 			receiving downlink control information (DCI) informing one of PUCCH resources among the plurality of PUCCH resource sets (UE receives DCI message, Para [0171], DCI signaling is used to determine a single PUCCH resource from the chosen PUCCH resource set, Para [0073] or see page 7 of the provisional); 										and transmitting A-CSI using a PUCCH resource determined based on the higher-layer signal and the DCI (UE transmits aperiodic CSI and/or HARQ, Para [0056] and determines PUCCH resource using the combination of RRC and DCI signaling, Para [0048] or see page 3 and 5 of the provisional), and transmits the A-CSI using the PUCCH resource informed by the DCI among PUCCH resources among the selected one PUCCH resource set (UE transmits aperiodic CSI, Para [0056] and selects a PUCCH resource set and uses DCI to select a PUCCH resource within that set, Fig. 11);											but does not disclose wherein the UE selects one PUCCH resource set from among the plurality of PUCCH resource sets based on a channel state information (CSI) process for which the A-CSI is transmitted.  Takeda discloses a user terminal feeds back CSI processes not only in periodic CSI feedback but also aperiodic CSI feedback using a plurality of tables, Para [0064], CSI request field, in DCI transmitted to the terminal, indicates aperiodic CSI is triggered for certain CSI process(es), Fig. 6a/b and PUCCH resources are associated with CSI processes, where CSI process corresponding to PUCCH resource can be indicated by higher layer signaling, Para [0066] and Fig. 7a/b, and the CSI processes in tables from Fig. 7 are in the included in the set of CSI processes from the table in Fig. 6.  Koorapaty discloses different methods for selecting a PUCCH resource set but not explicitly using CSI process, in view of Takeda, CSI process and DCI can be used to select a PUCCH resource set and a PUCCH resource within that set.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Takeda in order to avoid excess overhead for CSI feedback but still provide appropriate CSI feedback so that CoMP can be employed in an effective manner.  
Regarding claims 2 and 9, Koorapaty discloses the method/UE of claim 1/8, wherein the higher-layer signal is a radio resource control (RRC) signal (UE receives from network node, a semi-static configuration of two or more uplink control channel (i.e. PUCCH) resource sets, Para [0180], RRC signaling configures different sets of PUCCH resources, Para [0050]).
Regarding claims 3 and 10, Koorapaty discloses the method/UE of claim 1/8, wherein the DCI is received through a physical downlink control channel (PDCCH) (network node transmits PDCCH to UE, which is a downlink control channel, the channel DCI is received on, Para [0015]). 
Regarding claims 5 and 12, Koorapaty discloses the method/UE of claim 1/8, but not wherein the DCI comprises information indicating triggering of the CSI process among a plurality of CSI the DCI includes CSI request field for aperiodic CSI and indicates the CSI process, Para [0053]/Fig. 6a/b. 
Regarding claims 6 and 13, Koorapaty discloses the method/UE of claim 5/12, but not wherein the DCI is an uplink grant scheduling uplink transmission by the UE.  Takeda discloses the DCI can include a UL grant, Para [0051]. 
Regarding claims 7 and 14, Koorapaty discloses the method/UE of claim 1/8, wherein each of the PUCCH resources comprised in the plurality of PUCCH resource sets comprises one or two symbols in a slot in a time domain (PUCCH formats with 1 to 2 symbols in a slot, table 1, Para [0005]). 
Regarding claim 8, Koorapaty discloses a user equipment (UE, Fig. 1) comprising: a transceiver to transmit and receive a radio signal (transceiver, Fig. 1, which transmits and receives signals); and a processor (processing circuitry, Fig. 1) coupled with the transceiver to operate, wherein the processor receives a higher-layer signal configuring a plurality of physical uplink control channel (PUCCH) resource sets (UE receives from network node, a semi-static configuration of two or more uplink control channel (i.e. PUCCH) resource sets, Para [0180], RRC signaling configures different sets of PUCCH resources, Para [0050], or page 3 of provisional application 62/577,578); receives downlink control information (DCI) informing one of PUCCH resources among the plurality of PUCCH resource sets (UE receives DCI message, Para [0171], DCI signaling is used to determine a single PUCCH resource from the chosen PUCCH resource set, Para [0073] or see page 7 of the provisional); and transmits A-CSI using a PUCCH resource determined based on the higher-layer signal and the DCI (UE transmits aperiodic CSI and/or HARQ, Para [0056] and determines PUCCH resource using the combination of RRC and DCI signaling, Para [0048] or see page 3 and 5 of the provisional), and transmits the A-CSI using the PUCCH resource informed by the DCI among PUCCH resources among the selected one PUCCH resource set (UE transmits aperiodic CSI, Para [0056] and selects a PUCCH resource set and uses DCI to select a PUCCH resource within that set, Fig. 11);				but does not disclose the UE selects one PUCCH resource set from among the plurality of PUCCH resource sets based on a channel state information (CSI) process for which the A-CSI is transmitted.  Takeda discloses a user terminal feeds back CSI processes not only in periodic CSI feedback but also aperiodic CSI feedback using a plurality of tables, Para [0064], CSI request field, in DCI transmitted to the terminal, indicates aperiodic CSI is triggered for certain CSI process(es), Fig. 6a/b and PUCCH resources are associated with CSI processes, where CSI process corresponding to PUCCH resource can be indicated by higher layer signaling, Para [0066] and Fig. 7a/b and the CSI processes in tables from Fig. 7 are in the set of CSI processes from Fig. 6.  Koorapaty discloses different methods for selecting a PUCCH resource set but not explicitly using CSI process, in view of Takeda, CSI process and DCI can be used to select a PUCCH resource set and a PUCCH resource within that set.  


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koorapaty, in view of Takeda and in view of Han et al (US 2014/0029532, hereinafter Han).

Regarding claims 4 and 11, Koorapaty discloses the method/UE of claim 1/8, but not wherein the CSI process is a set of a reference signal and a resource element for CSI measurement.  Han discloses a CSI process may be a combination of NZP CSI-reference signal and an IMR which can occupy a subset of resource elements, Para [0095].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Han in order to prevent frequent droppings of CSIs which would decrease operational efficiency of the network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461